Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-5-2009

Busch v. Marple Newtown Sch
Precedential or Non-Precedential: Precedential

Docket No. 07-2967




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Busch v. Marple Newtown Sch" (2009). 2009 Decisions. Paper 1107.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1107


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 07-2967


                            DONNA KAY BUSCH,
                       IN HER INDIVIDUAL CAPACITY
                    AND AS THE PARENT AND NEXT FRIEND
                        OF WESLEY BUSCH, A MINOR
                                    v.
                    MARPLE NEWTOWN SCHOOL DISTRICT;
                    MARPLE NEWTOWN SCHOOL DISTRICT
                           BOARD OF DIRECTORS;
                  ROBERT MESAROS, SUPERINTENDENT OF THE
                    MARPLE NEWTOWN SCHOOL DISTRICT;
                        THOMAS COOK, PRINCIPAL OF
                     CULBERTSON ELEMENTARY SCHOOL

                                                 Donna Kay Busch,
                                                            Appellant


                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            D.C. Civil Action No. 05-cv-02094
                      (District Judge: Honorable R. Barclay Surrick)


                                   Argued May 5, 2008

                          Before: SCIRICA, Chief Judge,
                       BARRY and HARDIMAN, Circuit Judges.




                            ORDER AMENDING OPINION




       It appearing that the opinion issued by this Court on June 1, 2009 omitted the final
footnote from the dissenting in part and concurring in part portion of the opinion,
      At the direction of the Court, it is hereby O R D E R E D that the Clerk shall file
an amended opinion.

For the Court,


Marcia M. Waldron, Clerk

Dated: June 5, 2009